Citation Nr: 9911960	
Decision Date: 04/30/99    Archive Date: 05/06/99	

DOCKET NO.  96-39 075                          )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a neck nerve 
disability.

2. Entitlement to service connection for impingement syndrome 
of the shoulders.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for onychomycosis of the 
toenails and bunionette.

5. Entitlement to service connection for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The issues of entitlement to service connection for a neck 
nerve disability, impingement syndrome of the shoulder and 
headaches will be discussed in the REMAND portion of the 
examination.


FINDINGS OF FACT

1. There is no medical evidence of record which establishes a 
nexus between the current toenail and foot disabilities 
and service.

2. There is no medical evidence of record which establishes a 
nexus between the current skin disability and service.


CONCLUSIONS OF LAW

1. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for 
onychomycosis of the toenails or a bunionette disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for seborrheic 
dermatitis.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking, inter alia, service connection for 
onychomycosis of the toenails and bunionette and for 
seborrheic dermatitis.  In the interest of clarity, the Board 
will first discuss the relevant law, VA regulations and 
decisions of the United States Court of Appeals for Veterans 
Claims (the Court).  Thereafter, the Board will separately 
discuss the factual background and analysis of these issues.

Relevant Law and Regulations

Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that a current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court of 
Veterans Appeals observed that a claimant may obtain the 
benefit of § 3.303(b) by showing a continuity of 
symptomatology.  The Court noted that an appellant's 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim.

Well grounded claims

The threshold question as to all claims presented is whether 
the claims are well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to service connection for onychomycosis of the 
toenails and bunionette

Factual background

The service medical records are associated with the claims 
folder.  There is no evidence of treatment of the veteran's 
feet in service.  

The veteran underwent a VA examination in August 1996.  
Examination of the feet showed darkened toenails with 
discoloration of the toenails, bilaterally.  Also noted was a 
bunionette of the small left toe.  The examiner noted slight 
ingrowing of the lateral aspect of the small left toenail.  
No other abnormalities were noted.  X-rays of the feet were 
normal.  The diagnoses were bunionette of the left foot and 
onychial pathology of the toenails, bilaterally.  Color 
photographs of the veteran's feet appear to be consistent 
with the examiner's conclusions.  

At a May 1998 VA examination, the examiner noted the presence 
of a fungal infection in the nail of the fifth digit of the 
left little toe.

At a March 1999 videoconference hearing before the 
undersigned Member of the Board, the veteran testified after 
participating in road marches in Korea, his big toenails 
become discolored and fall off.  He also testified that since 
that time, he has experienced painful growth of his little 
toenails and the presence of a bunionette on the left foot.  
The veteran testified that the process of losing his toenails 
and the presence of the bunionette is constant.


Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  (emphasis 
added) Chelte v Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

With respect to this issue, the veteran has a current 
diagnosis of a fungal infection of the toenail of the fifth 
digit of his left foot.  The April 1996 VA examination also 
showed onychial pathology of the toenails and bunionette of 
the left foot.  Thus, the first prong of Caluza has been met.  

There is no evidence of in-service treatment or diagnosis 
related to the veteran's feet.  However, the veteran 
testified that he noticed changes to his feet after 
participating in foot marches while in service.  For the 
purposes of determining whether a well-grounded claim has 
been submitted, this evidence must be presumed to be true.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
second prong of Caluza has also been met.  

However, with regard to the third prong of Caluza, nexus 
evidence, there is no medical evidence of a nexus between the 
in-service injury and the current disability.  The Court has 
held that, where a question is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony, including the veteran's solitary testimony, 
may constitute sufficient evidence to establish a well-
grounded claim, but if the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has proffered only his assertions that he is 
entitled to service connection for onychomycosis of the 
toenails and a bunionette.  However, a medical diagnosis 
linking his current feet disabilities to service is required 
and he, as a layperson, is not competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no medical evidence of record which tends 
to establish a link between the current feet disabilities and 
service.  Therefore, the third Caluza prong has not been 
satisfied and the veteran's claim for service connection for 
onychomycosis of the toenails and bunionette disability is 
not well-grounded.  The claim is, therefore, denied.

Entitlement to service connection for seborrheic dermatitis

Factual background

The service medical records reflect that in April 1992 a 
small amount of exudate was present at the site of a well-
healed scar which was the result of a surgical incision on 
the left cheek.  The examiner described the scar as smooth 
with mild erythema.  Later in April 1992, the records reflect 
that the veteran had had plastic surgery repair of facial 
scars by a private physician in February 1992, but that his 
scars were oozing.  The impression was that of slowly healing 
surgical scars.  A record dated in February 1993 reflects 
that the veteran was to obtain a consult from a dermatologist 
for dermabrasion of scars.  In August 1993, the veteran was 
seen by a dermatologist for evaluation of acne scars which 
was deferred to his return to the States.

At the August 1996 VA examination, scarring of the veteran's 
face was noted, however, no reference was made to any skin 
disability.  The Board notes that service connection has been 
granted for facial scars.

The veteran underwent a second VA examination in April 1998.  
The examiner noted the presence of seborrheic dermatitis of a 
mild nature in the scalp and on the face which the examiner 
indicated was almost invisible.

During a May 1998 VA examination, the examiner noted the 
presence of a skin rash on the veteran's scalp, neck, face 
and hands.  The veteran reported that it had been present 
since February 1987.  He also indicated that he had to wash 
his skin and scalp every day to keep it under control.  The 
diagnosis was classical seborrhea dermatitis.

At the March 1999 hearing, the veteran testified that that 
his skin disability is limited to the area around his nose 
and his scalp.  He testified that the disability began during 
service in 1987 when he was not able to perform proper 
hygiene for 45 days while in the field.  He testified that 
over half of his platoon was affected by a rash during that 
time.  He reported that if he does not shower every day, his 
scalp will itch and bleed and his cheeks will itch and the 
skin will flake.  He testified that occasionally, the 
disability will affect other parts of his body, depending on 
the nature of his attire.  

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has a current diagnosis of seborrheic dermatitis.  
Therefore, the first prong of the Caluza test, a current 
disability, has been met.  

With respect to the second Caluza prong, incurrence during 
service, the veteran testified that the affected areas became 
symptomatic in 1987.  For the purposes of determining whether 
a well-grounded claim has been submitted, this evidence must 
be presumed to be true.  See King, 5 Vet. App. at 21.  Thus, 
the second prong of Caluza has been met.  

However, the only evidence of a link between the current 
diagnosis and service is the testimony of the veteran.  As 
stated above, since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu, 2 Vet. App. at 
494.  As there is no competent medical evidence of record 
linking his current disability to service, the third prong of 
Caluza, medical nexus evidence, has not been met.  The claim 
of entitlement to service connection for seborrheic 
dermatitis is accordingly not well-grounded and is therefore 
denied.

Additional Matters

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where an appellant has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.  The Board's decision serves to 
inform the veteran of the kind of evidence which would be 
necessary to make his claim well-grounded, that is a medical 
opinion or opinions which serve to provide a nexus between 
the current disabilities and his military service.



ORDER

A well-grounded claim not having been presented, service 
connection for onychomycosis of the toenails and bunionette 
disability is denied.

A well-grounded claim not having been presented, service 
connection for seborrheic dermatitis is denied.


REMAND

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159 (1998).  The VA's duty to assist 
includes obtaining medical records where indicated by the 
facts and circumstances of the case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

At a March 1999 video hearing before the undersigned Member 
of the Board, the veteran testified that he was involved in a 
motor vehicle accident in 1989 after which he received 
treatment at Midland Memorial Hospital in Midland, Texas.  
The veteran described a serious accident during which he may 
have injured his neck and shoulders.  The service medical 
records reflect that the veteran was involved in a motor 
vehicle accident on January 2, 1989.  The Midland Memorial 
Hospital records are not associated with the claims folder.  
Therefore, an attempt must be made to obtain these records.  

The Board notes that at a March 1999 videoconference hearing, 
the veteran submitted additional medical evidence consisting 
of a private medical report from Stephen P. Courtney, M.D 
dated in March 1999.  The evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (1998).  
This remand will give the RO the opportunity to review this 
evidence.

In the medical report, Dr. Courtney indicated that the 
veteran would be referred to pain management for complaints 
of pain in the back of his upper head.  The veteran testified 
at the hearing that he continued to undergo treatment 
regarding this disability.  The records regarding this 
treatment are not associated with the claims folder.

The Board believes that under the circumstances, the records 
referred to above, plus any additional pertinent medical 
records, should be obtained and associated with the veteran's 
claims folder.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for a 
neck nerve disability, impingement 
syndrome of either shoulder or headaches 
since his discharge from service.  After 
obtaining the appropriate releases from 
the veteran where necessary, the health 
care providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran, to include records from 
Dr. Courtney at the Plano Orthopedic and 
Sports Medicine Center, and any pain 
management treatment records.  The RO 
should also attempt to obtain records 
from Midland Memorial Hospital in 
Midland, Texas from January 1989 through 
the present.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.

2.  The veteran should then be scheduled 
for a VA physical examination by an 
appropriate specialist.  The examining 
physician should render an opinion as to 
the nature, etiology and relationship, if 
any, between the claimed neck, shoulder 
and headache disabilities.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a neck nerve 
disability, impingement syndrome of the 
shoulders and headaches.  If any benefit 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

While this case is in remand status, the veteran and his 
representative may submit additional evidence and argument on 
the appealed issues.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 

